Citation Nr: 1044104	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  03-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for eczematous 
dermatitis.

2. Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from April 
1966 to March 1968.  These matters are before the Board of 
Veterans' Appeals (Board) on remand from the United States Court 
of Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from a June 2004 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that denied a rating in excess of 30 percent for 
eczematous dermatitis and denied TDIU.  

In a decision issued in December 2006, the Board denied the 
Veteran's claims.  The Veteran appealed that decision to the 
Court.  In January 2008, the Court issued an order that vacated 
the December 2006 Board decision and remanded the matters on 
appeal for readjudication consistent with the instructions 
outlined in the December 2007 Joint Motion by the parties.  The 
appellant's representative submitted evidence dated in April 2008 
with a waiver of RO initial consideration of such evidence.  The 
case was remanded by the Board in June 2008 for further 
development.  [The June 2008 Board decision also granted service 
connection for radiculopathy/radiculitis of each leg.]  

The issue of entitlement to TDIU is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


FINDING OF FACT

The Veteran's skin disability has been treated with topical cream 
but is not shown to have affected more than 40 percent of the 
entire body or exposed areas, and has not required systemic 
therapy. 





CONCLUSION OF LAW

A rating in excess of 30 percent for eczematous dermatitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 
(Code) 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The appellant bears the 
burden of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  Mayfield, 444 F.3d at 1333.  An 
April 2004 letter explained the evidence necessary to 
substantiate the claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  In 
compliance with Dingess/Hartman, 19 Vet. App. at 473, a June 2008 
letter informed the Veteran of disability rating and effective 
date criteria.  The case was thereafter readjudicated in an 
August 2009 statement of the case (SSOC).  Notably, it is not 
alleged that notice in this matter was less than adequate.  See 
Vazquez-Flores v. Shinseki, No. 05-0355 (U.S. Vet. App. Oct. 22, 
2010).  

All appropriate development to obtain the Veteran's service 
treatment records (STRs) has been completed, and the record 
contains VA treatment records.  While the Veteran reported in 
June 2004 that he received treatment at Dallas, Texas, and 
Temple, Texas, VA Medical Centers (MC), only VA examination 
reports, but no treatment records were found after a search at 
those facilities, and further attempt to develop for VA treatment 
records would be futile.  The Veteran identified numerous private 
physicians who treated him for his skin condition since service 
and, where available, those records have been obtained.  As 
several treatment providers indicated that they had retired or 
were unable to locate the Veteran's records, further attempts to 
develop for those records would be futile.  The Veteran and his 
ex-wife, sister, and daughter have provided written statements.

In connection with this claim, VA skin examinations were 
performed in August 2003, May 2005, and January 2009.  Taken 
together, these examinations are adequate.  In particular, the 
2009 examiner noted that the claims folder had been reviewed; 
obtained a reported history from the Veteran; and conducted a 
thorough examination, which included specific percentages of 
exposed areas affected and entire body affected.  Any 
deficiencies in the earlier VA examinations (noted in the Joint 
Remand) were remedied by the 2009 VA examination.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide 
an examination that is adequate for rating purposes).  The Board 
is satisfied that evidentiary development is complete; VA's duty 
to assist is met.  The Veteran is not prejudiced by the process 
in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

II.	Factual Background and Legal Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Historically, the Veteran was awarded service connection and 
assigned a 30 percent rating for eczematous dermatitis in a 
September 2002 rating decision.  Evidence at that time included 
an August 2002 VA skin examination which found the eczematous 
dermatitis mainly on the legs and assessed the skin disorder as 
"moderately severe and incapacitating as far as being able to 
work."  The Veteran filed the present claim for increase in July 
2003.

The Veteran is assigned a 30 percent rating for his skin 
disability throughout the period under Code 7806.  To warrant the 
next-higher (60 percent rating), the evidence must show 
dermatitis or eczema covering more than 40 percent of the entire 
body, or more than 40 percent of exposed areas are affected; or, 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period.  38 C.F.R. § 4.18.

The Board finds the evidence does not support the assignment of 
the next-higher, 60 percent. rating under Code 7806.  The 
Veteran's January 2009 VA dermatologic examination found the 
percent of exposed areas affected was 0% and the percent of 
entire body affected was "[a]bout 5%."  The other examination 
reports of record did not provide the percentages for the exposed 
areas affected.  Therefore, a higher rating under Code 7806 based 
on the extent of involvement is not warranted. 
The Board has also considered whether an increased rating is 
warranted on the basis of a requirement for constant or near-
constant systematic therapy (such as with corticosteroids or 
other immunosuppressive drugs) during a past 12-month period.  
However, such (constant or near-constant, systemic) treatment is 
not shown.  The Veteran reported in 2009 that he used a 0.1% 
corticosteroid cream [emphasis added] once a day.  The 2009 
examiner noted "yes" with respect to corticosteroid and "no" 
to immunosuppressive drugs.  [The Board observes that a 
corticosteroid cream is a topical, not systemic, medication.]  
The 2005 VA examination report noted that his current treatment 
was topical creams, and the examiner reported "none" in 
response to a question regarding systemic manifestations.  The 
2003 examination report noted that the Veteran's "[p]revious 
treatment consisted the use of various steroid cream as well as 
hydrocortisone cream and steroid injection."  Thus, while the 
evidence shows that he treats his skin condition with topical 
creams, the evidence does not support a finding that the 
Veteran's service-connected skin disorder was treated with 
systemic therapy constantly or near-constantly during any 12-
month period during this appeal.  

The Board has considered the statements of the Veteran, his ex-
wife, his sister (and co-worker) and his daughter.  The 
statements of his ex-wife, sister, and daughter simply state that 
the Veteran's skin disorder affects "both feet and ankles."  
The Veteran has not contended that he has needed constant or 
near-constant systemic treatment or that his skin disorder 
affects more than 40 percent of his entire body or of his exposed 
body area.  After reviewing the evidence the Veteran's 
representative stated that:

From the record, it does not appear that 
the veteran's condition affects more than 
40 percent of the entire body or more than 
40 percent of the exposed body area.  While 
there are some indications that the veteran 
has treated with systemic therapy, there is 
not evidence, nor has he apparently pointed 
to any evidence, suggested in that this was 
'constant or near-constant' at any 
particular time period.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Veteran, his ex-wife, his daughter, and his sister are 
competent to report symptoms like the observation of a rash on 
the Veteran's feet and ankles because this requires only personal 
knowledge as it comes to them through their (visual) senses.  
Layno, 6 Vet. App. at 470.  The Board finds their statements 
credible.  However, none of the lay statements supports a rating 
higher than the 30 percent rating currently assigned.  This is so 
because none reports that the skin disorder affects an area 
exceeding 40 percent of the whole body or 40 percent of exposed 
areas.  Furthermore, none of the statements reports that the 
Veteran has been required to use systemic therapy constantly or 
near-constantly for any one year period.  For these reasons, the 
lay statements do not support a higher schedular rating.  
Notably, the representative's October 2010 argument concedes that 
is so.

Instead, the Veteran's representative requests a higher rating on 
an extraschedular basis.  Referral to the Director of the 
Compensation and Pension Service for a potential extraschedular 
rating may be made in exceptional cases where a case presents 
"such an exceptional or unusual disability picture with such 
related factors as marked interference with employability or 
frequent periods of hospitalization such as to render impractical 
the application of the regular schedular standards."  38 C.F.R. 
§ 3.321.  

The Court has set forth a three-step analysis which provides 
guidance in determining when referral for extraschedular 
consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If the RO or Board determines that (1) the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extraschedular rating is 
warranted.  Id.

According to Thun, the initial step is a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Id.  Here, the Board has 
determined that a higher rating is not warranted on a schedular 
basis as the Veteran does not meet either of the alternate 
criteria for the next higher schedular rating.  All of his 
manifestations (rash in the areas described and only topical 
treatment required) are contemplated by the Code 7806 for the 30 
percent rating assigned.  Thus, the Board finds that the 
schedular criteria are adequate.  As the first step in Thun is 
not met, the case need not be referred for extraschedular 
consideration.  The matter of entitlement to a TDIU rating is 
addressed in the remand below.

The preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit-of-the-doubt does not apply; the claim 
must be denied.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent for eczematous dermatitis is 
denied.


REMAND

Further development is necessary with respect to the TDIU claim.  
A 2002 VA spine examination noted that the Veteran voluntarily 
resigned from his position at the Dallas-Fort Worth airport in 
2002 due to back problems when "he reached the point where just 
standing and walking was too much."  He also reported to that 
examiner that after January 2002 he had missed so much work due 
to his back problems that he received a warning from his 
administrative superior.  In July 2003 his sister/co-worker 
reported that "[o]n many occasions his back condition prevented 
him from attending work and performing his routine, daily duties 
in the course of his employment . . . for days at a time."  

An August 2003 VA examination report noted that the Veteran 
reported that he had to leave his job in May 2002 due to chronic 
back pain with prolonged standing; however, the examiner opined 
that "[t]his condition has not significantly or adversely 
affected the patient's normal occupational or daily activities."  
The examiner did not provide a rationale for this opinion.  Most 
recently, in April 2008, a private physician, Dr. M. C. Race, 
concluded that the Veteran "has been unable to work because of 
these back problems and sciatica."  Again, no rationale was 
provided.

Medical opinions such as those noted above which contain only 
data and conclusions without any supporting analysis are accorded 
no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Thus, the Board is unable to effectively address the TDIU matter 
without obtaining a VA examination to clarify the medical issues 
raised.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any 
information he can with respect to the 
reasons he left his last employment at the 
Dallas-Fort Worth Airport, including any 
information from that employer pertaining to 
reasons for termination of employment.  The 
Veteran must provide any necessary 
authorization.

2.  Arrange for the Veteran to be afforded a 
VA examination to determine the impact of his 
service-connected disabilities on his 
employability.  His claims folder must be 
reviewed by the examiner in conjunction with 
the examination.  The examiner must comment 
on the effect the Veteran's service-connected 
disabilities (lumbosacral strain, dermatitis, 
and the bilateral leg disabilities) only (he 
has numerous nonservice-connected 
disabilities such as hypertension and 
diabetes mellitus, which may not be 
considered in this analysis) have on his 
ability to work, indicating what 
functions/types of employment would be 
inconsistent with/precluded by his service-
connected disabilities, and what types of 
employment, if any, would remain feasible 
despite the service-connected disabilities.  
The rationale for all opinions must be 
explained in detail.

3.  Then re-adjudicate the TDIU claim.  If it 
remains denied, issue an appropriate 
supplemental SOC, and afford the Veteran and 
his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


